Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2016

                                       No. 04-16-00390-CV

                                          Juan ROBLES,
                                             Appellant

                                                 v.

                                    Maria Milagros ROBLES,
                                           Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 10-2084-CV
                         Honorable Dwight E. Peschel, Judge Presiding


                                          ORDER
        The reporter’s record was due on July 20, 2016. On July 27, 2016, the court reporter
filed a notification of late record stating that the reporter’s record was not timely filed because
appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the record
and that appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either: (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court